Title: To George Washington from Edmund Pendleton, 31 August 1772
From: Pendleton, Edmund
To: Washington, George



Dear Sir
Augt 31. 1772

I have your favr by Mr Manly, who I think has a very good right to the 2400 acres of Land called Hallows’s Marsh, but must bring a writ of right, being barr’d of an Ejectment, For which he is luckily just within time, & I shall order it out immediately, I forget whether I spoke to Mr Mason or not, & therefore he says he will write to him immediately.
I left your papers with Mr Attorney in May, to consider of the Point, wch is of consequence & necessary to be settled by us previous to drawing your Answers, whether the proceedings are not to stop during the Infancy of Masr Custis, as his Real Estate seems to be the Fund out of which the demand, if recovered, is to be Satisfied. On this we propose a consultation in October when we meet, & then if the result makes an Answer proper it will be drawn & filed—In the meantime, I suppose the Plts. Counsel is impatient & has taken out a New Attachment to quicken Our Motions, which is of no consequence.
I beg you will not suppose I have been inattentive to the suit, Pr Account of Fees, in which you have been very Liberal For what I have hitherto done & to drawing the answer, which, if

that is resolved on in October, shall be done immediately after by Sir Your mo. humble Servt

Edmd Pendleton

